NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
ROMULO ORCINO,
Petiti0ner,
V.
OFFICE OF PERSONNEL MANAGEMENT,
Responden.t.
2012-3034
Petition for review of the 1\/Ierit Systems Protection
B0ard in case no. SFO831110111-I-1.
ON MOTION
ORDER
Ron1u1o' Orcino moves for leave to proceed in forma
pauperis
Upon consideration thereof
IT ls ORDERED THA'1‘:
T]:1e motion is granted

oRo1No v. oPM 2
FoR THE CoURT
 0 6  lsi J an H0rba1y
Date J an H0rba1y
C1erk
cc: Romu1o Oroino
Jeanne E. Davidson, Esq. _
521 FILEB
u.s. com or APr-wis mn
me FsnrRAL macon
D§G D§ 2011
.iN`l HDR-BALY_
CLERK
§